Wilde, J.
This is an action of covenant for the alleged breach of the covenant of warranty in a deed from the defendant to the plaintiff, conveying an undivided third part of a piece of flats from which the plaintiff has been evicted. The case depends on the construction to be given to the description in the deed of the land conveyed. It is bounded on the south by land of Edward Tuckerman, and on the north by land of Joseph P. Tolman ; and the question is, whether the land conveyed was bounded by the actual lines of those two lots of land, or by the conventional lines agreed upon by the parties, as stated in the report of the case. And this question we consider settled by the decision in the case of Crosby v. Parker, 4 Mass. 110. In that case, the land conveyed was described as bounded on the land of B., who, at the time of the conveyance, owned a piece of land, and had contracted to purchase another piece adjoining, which he occupied as his own, but had received no conveyance of it, although he had paid the *154price for it; and it was held that the land conveyed was bounded by the land owned by B., and not by that occupied by him. That case, on the point in question, cannot be distinguished from the present case; and the decision appears to us to be well founded. The conventional lines were not binding on the parties; and although the defendant had, at the time of the conveyance, a constructive possession of his lot, according to those lines, yet he was not the owner beyond the true lines of the adjoining lots.
It has been argued, that it must be presumed that the grantor intended to convey the premises in conformity with the conventional lines, because he supposed, at the time of the conveyance, that those were the true lines; and this may well be. But he also must be presumed not to have intended to convey any part of the adjoining lots, to which he had no valid title. The question therefore is not, what land was supposed to be conveyed, but what land was actually conveyed; and this must be determined by the description in the deed. Now, no reference is there made to these conventional lines; nor does it appear that the plaintiff, at the time of his purchase, had any knowledge of the agreement between the defendant and the proprietors of the adjoining lots. If he had any such knowledge, he" should have required a reference to those lines in the description of the land purchased; or, at least, he should be able to prove that the monuments on these lines were pointed out, as indicating the limits of the land purchased, at the time of the sale. Such evidence would be admissible, according to the decision in the case of Frost v. Spaulding, 19 Pick. 445. But, in the absence of any such proof, we think it clear that when a lot of land is conveyed, describing it as bounded by an adjoining lot, the true dividing line between those lots must be considered as referred to as a boundary of the land conveyed. This being the construction of the deed in question, judgment is to be entered on the verdict for the defendant.